DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 10/18/2022.
Claims 1-20 are pending, Claims 11-20 are withdrawn, and Claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10, in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that the method of invention II is not performed by a materially different apparatus from the claimed washing machine of invention I. This is not found persuasive because here the apparatus can be used to practice another and materially different process, e.g. without providing the determined washing time to the user using an output device of the washing machine (that is, use of the determined washing time for the current washing operation, for other purposes such as reservation or delayed operation).  The method claims will be considered for rejoinder when all product/apparatus claims are subsequently found allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "an abnormal condition".  It unclear as recited what constitutes an “abnormal condition”.   Here, for purposes of examination, Examiner interprets “abnormal” to be any alternate condition that changes operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2003/0005524 A1) in view of Lee (KR20190107610A) (machine translation attached).
Re claim 1¸ Hayes discloses a washing machine (abstract) comprising: 
an input device (¶ [0010], [0024] “user-selected option” inherently includes a device for inputting said user selections) configured to receive user input; 
a driver (¶ [0004], [0022] controller 34) configured to perform operations including water supply, drainage, washing, and spin-drying in the washing machine; 
an output device (ref. 60) configured to provide washing machine status information and washing time information (¶ [0032]); and 
at least one processor (¶ [0024]-[0025] processor 42) that is in communication with the driver, the input device, and the output device, 
wherein the at least one processor is configured to: 
estimate, based on a previous setting of a previous washing operation, an estimated setting for a current washing operation, wherein the estimated setting includes a water supply time, a drainage time, and a spin-drying time (¶ [0025] time estimate is based on…historical data; see also ¶ [0003] “time requirement of a full cycle may include wash water fill time, soak time, wash agitate time, wash water drain time, spin time, rinse fill time, rinse agitate time, rinse water drain time, final spin time, and pauses that may occur between some of these operational modes”; see also ¶ [0027]-[0031] fill and drain time estimates), 
obtain the user input through the input device (¶ [0023], [0025] [o]n the basis of the selected options…for particular selected options for the present cycle), 
obtain the amount of laundry (¶ [0023] amount…of laundry), and 
determine, based on the estimated setting, the user input, and the amount of laundry, a washing time for the current washing operation (¶ [0025] initial time estimate; see also [0032]-[0036] “time-remaining”).
Hayes does not explicitly disclose a weight sensor configured to sense an amount of laundry received in the washing machine.  However, Lee discloses it is known in the intelligent washing machine timing art (¶ [0001]) to provide a weight sensor (ref. 250 ¶ [0090], ¶ [0131] weight sensor) configured to sense an amount of laundry received in the washing machine, for purposed of calculating a washing time (¶ [0139]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify washing machine of Hayes to further include a weight sensor, as suggested by Lee, in order to accurately determine the amount of laundry for purposes of calculating a washing time.
Re claims 2-5, Hayes further discloses wherein the at least one processor is further configured to: 
determine, based on a most recent water supply time among a plurality of the water supply times of previous washings that correspond to the amount of laundry, the water supply time, 
determine, based on an average water supply time for N water supply times of the previous washings that correspond to the amount of laundry, the water supply time, wherein N is a predetermined natural number (¶ [0024]-[0025] average; Hayes also teaches other time averaging techniques, i.e. more weight to most recent or moving average), or 
determine, by using a first artificial neural network model trained from the water supply times of the previous washings that correspond to the amount of laundry, the water supply time.
Re claims 3-4, Claims 3-4 recites the same limitation as claim 2 with respect to “drainage time” and “spin-drying times” (Here, it is obvious the same historical data processing may occur with respect to the time estimate of other operational modes, e.g. see ¶ [0027] drain time, see ¶ [0003] spin time).
Re claim 5, regarding “wherein the at least one processor is further configured to: train the first artificial neural network model by: generating a first learning data set from applying the amount of laundry of the previous washing to the first artificial neural network, and labeling the water supply time of the previous washing in the generated first learning data set, train the second artificial neural network model by: generating a second learning data set from applying the amount of laundry of the previous washing to the second artificial neural network, and labeling the drainage time of the previous washing in the generated second learning data set, and train the third artificial neural network model by: generating a third learning data set from applying the amount of laundry of the previous washing to the third artificial neural network, and labeling the spin-drying time of the previous washing in the generated third learning data set”, Examiner highlights claim 4 from which claim 5 depends is recited in the alternative and claim 5 is therefore fully satisfied by determine based on “average”.  Nonetheless, Lee discloses artificial neural networks (¶ [0099]-[0115] including training and generating a neural network model).
Re claim 6, Lee further discloses a communication interface (ref. 27 ¶ [0116] or ref. 910 ¶ [0051]) configured to communicate with an external server and/or a user terminal (¶ [0047] AI server, ¶ [0050] terminal or user equipment), wherein the at least one processor is configured to: obtain, through the communication interface, the user input from the user terminal, and provide, through the communication interface, the washing machine status information and the washing time information to the user terminal (¶ [0056] various control information, ¶ [0116] transmit AI processing result to an external electronic device).
Re claim 7, Regarding “wherein the at least one processor is further configured to: determine, based on the determined water supply time, that a water supply of the washing machine is in an abnormal condition, determine, based on the determined drainage time, that drainage of the washing machine is in the abnormal condition, and determine, based on the determined spin-drying time, that spin-drying of the washing machine is in the abnormal condition”, Lee further discloses performing different calculations and operations based on the calculated washing time including changing rinsing procedure length or learning accumulated return time (¶ [0183]-[0192]).  The different operations satisfy “abnormal” as broadly interpreted.  That is, based on each of the determined water supply time, the determined drainage time, and the determined spin-drying time, the operation of the washing machine is abnormal and is not operated according to determined times/conditions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Lee, as applied above, and further in view of Jo et al. (US 2001/0049948 A1).

Re claim 10, Hayes/Lee discloses as shown above, but does not explicitly disclose wherein the at least one processor is further configured to: determine, based on the determined water supply time being greater than a first predetermined value, that the water supply of the washing machine is in the abnormal condition, determine, based on the determined drainage time being greater than a second predetermined value, that the drainage of the washing machine is in the abnormal condition, and determine, based on the determined spin-drying time being greater than a third predetermined value, that the spin-drying of the washing machine is in an abnormal condition, and wherein, based on the at least one processor determining at least one of the water supply, the drainage, or the spin-drying of the washing machine being in the abnormal condition, the at least one processor is further configure to transmit, to the user terminal, a message that suggests making a repair request to a service center through the communication interface or the output device.
However, Jo discloses it is generally known in the washing machine art (abstract) to upload data on causes of malfunction (¶ [0042]) to a server or PC (¶ [0041]-[0042]) for a repair request (¶ [0042]), including data of temperature rise and of speed of the motor, water supply time and drain time (¶ [0039]).  Jo further discloses a known abnormality requiring repair includes water supply time for washing is lengthened (¶ [0015]).  As such, the automation of recognizing abnormalities (i.e. excessive lengthening of operational times) and requesting a repair is prima facie obvious to one of ordinary skill in the art of washing machine programming.   See MPEP 2144.04(III) Automating a Manual Activity.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the washing machine of Hayes/Lee to further include comparing determined times with a predetermined value and transmit a message for repair, as suggested by Jo, in order to automate the manual process of identifying abnormal lengthening of operation times.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest wherein the at least one processor further configured to: determine, based on a difference between the determined water supply time and the water supply time of the previous washing being more than a predetermined value or ratio, that the water supply of the washing machine is in the abnormal condition, determine, based on a difference between the determined drainage time and the drainage time of the previous washing being more than the predetermined value or ratio, that the drainage of the washing machine is in the abnormal condition, and determine, based on a difference between the determined spin-drying time and the spin- drying time of the previous washing being more than the predetermined value or ratio, that the spin-drying of the washing machine is in the abnormal condition, in the context of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711